Citation Nr: 1125751	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  09-36 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation for residuals of a lateral release and meniscus injury of the right knee, currently rated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) disability evaluation for epididymitis, formerly rated as epidermal cyst of the right testicle. 

3.  Entitlement to an increased (compensable) disability evaluation for tinea of the hands and feet.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 2001 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

As it relates to his claim for an increased evaluation for his right knee disorder, the Veteran has indicated that the VA examination performed in December 2008 did not adequately portray the severity of his current right knee disorder.  He maintains that the symptomatology associated with his right knee disorder is much worse.  

In treatment records associated with claims folder subsequent to the December 2008 VA examination, the Veteran reported worsening right knee pain in a February 2009 treatment record.  Furthermore, the Veteran reported having had very excruciating experiences with his right knee in an August 2010 statement.  

VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

As it relates to his claim for an increased evaluation for his epididymitis, formerly rated as epidermal cyst of the right testicle, subsequent to the December 2008 VA examination, the Veteran's swelling of the testicle was noted to progressively worsen.  The Veteran has also indicated that the symptomatology associated with his epididymitis was worse than the disability evaluation that had been assigned.  

As it relates to the claim for an increased disability evaluation for tinea of the hands and feet, at the time of a February 2009 VA outpatient visit, the Veteran was noted to have eczema/dermatitis on both the left and right hand.  At the time of the December 2008 VA examination it was noted to only be present on the left hand.  As such, there appears to have been a worsening of the skin/tinea condition.  As noted VA must afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will schedule the Veteran for a VA examination to assess the current manifestations of his right knee disability. 

The following considerations will govern the examination:

a.  The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge this review in any report generated as a result of this remand.  All indicated tests and studies, including X-rays, should be performed and all findings must be reported in detail.

b.  The examiner must respond to the below inquiries:

(i)  The examiner must report the ranges of knee motion in degrees.  The examiner must also report whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, of flare ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

(ii)  The examiner must also report whether there is lateral instability or recurrent subluxation in 	the right knee, and if present, the severity of such symptoms.

2.  The RO/AMC will schedule the Veteran for a VA examination to assess the current manifestations of his service-connected skin disorder of the hands and feet. 

The following considerations will govern the examination:

a.  The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge this review in any report generated as a result of this remand.  All indicated tests and studies should be performed and all findings must be reported in detail.

	b.  The examiner must respond to the inquiries:

(i).  What percentage of the Veteran's entire body is affected by the skin disorder and what percentage of the exposed areas of the body are affected by the skin disorder? 

(ii)  The examiner must also note the types of medications that have been required for the Veteran's skin condition in the year preceding the examination.  The examiner must also comment on whether the Veteran uses medications for his skin disorder and whether the manifestations of his skin disorder warrant constant or nearly constant use of medication.

3.  The RO/AMC will schedule the Veteran for a VA examination to assess the current manifestations of his service-connected epididymitis, formerly rated as epidermal cyst of the right testicle. 

The following considerations will govern the examination:

a.  The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge this review in any report generated as a result of this remand.  All indicated tests and studies should be performed and all findings must be reported in detail.

	b.  The examiner must respond to the inquiries:

(i)  Following review of the record and examination, the examiner is asked to specify all complaints and clinical findings associated with the Veteran epididymitis, and more specifically asked to offer an opinion as to whether the Veteran has a voiding dysfunction, prostatic hypertrophy, or any other urologic complications associated with his service-connected epididymitis. 

(ii)  If the examiner determines that the Veteran has a voiding dysfunction associated with epididymitis, the examiner should comment on the number of voiding intervals per day and per night.  If there is no voiding dysfunction associated with epididymitis, the examiner should comment on whether the Veteran has undergone long-term drug therapy, one to two hospitalizations per year and/or requires intermittent intensive management due to his epididymitis.

(iii)  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  The Veteran must be advised in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issues on appeal.  

If any benefit sought is not granted, the Veteran must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

